Exhibit 10.6 ShotSpotter, Inc. Restricted Stock Unit Grant Notice (2017 Equity Incentive Plan) ShotSpotter, Inc. (the “Company”), hereby awards to Participant a number of Restricted Stock Units set forth below (the “Award”). The Award is subject to all of the terms and conditions as set forth in this notice of grant (this “Restricted Stock Unit Grant Notice”), in the Company’s 2017 Equity Incentive Plan (the “Plan”), and in the Plan and the Restricted Stock Unit General Terms and Conditions (the “Terms and Conditions”), which are attached hereto and incorporated herein in their entirety.Capitalized terms not explicitly defined herein but defined in the Plan or the Terms and Conditions shall have the meanings set forth in the Plan or the Terms and Conditions.
